        Case 5:19-cv-00114-BSM Document 59 Filed 08/13/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

MATTHEW COCKBURN                                                             PLAINTIFF

v.                           Case No. 5:19-cv-00114 BSM

DALLAS COUNTY DETENTION
CENTER, et al.                                                           DEFENDANTS

                                        ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Jerome T. Kearney [Doc. No. 54] has been received. After reviewing the record de

novo, the RD is adopted.

       Matthew Cockburn’s motion for order [Doc. No. 51] is denied. His motion for an

extension of time [Doc. No. 55] and his motion for status [Doc. No. 58] are denied as moot.

Dusty Dodson’s motion for summary judgment [Doc. No. 45] is granted, and this case is

dismissed with prejudice.

       IT IS SO ORDERED this 13th day of August, 2020.


                                                   UNITED STATES DISTRICT JUDGE
